PER CURIAM.
Affirmed. Although the prosecutor made an unobjected to misstatement of law in closing argument, we conclude that the error was harmless beyond a reasonable doubt when viewed in the context of the entire closing argument; the considerable number of times during argument where the prosecutor made the correct statement of law; the court’s instructions that what the lawyers say is neither evidence nor argument; and the court’s proper instructions of the law. See Almeida v. State, 748 So.2d 922, 927 (Fla.1999).
WARNER, GROSS and HAZOURI, JJ., concur.